DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-55, in the reply filed on 22 October 2021 is acknowledged.  The traversal is on the ground(s) that the groups were characterized based on an erroneous reading of the claims.  This is not found persuasive because although groups I and II include claim language referring to proximal and distal collapsible impellers, independent groups I and II only positively recite a distal or proximal impeller, respectively, while the other impeller is only functionally recited or inferentially included and not positively recited or set forth.  Therefore, Group I still does not require a proximal collapsible impeller and group II still does not require a distal collapsible impeller.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.  Claims 56-64 and 66-80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “a distal collapsible impeller axially spaced from a proximal collapsible impeller” functionally recites a proximal collapsible impeller without first positively reciting it, and it is unclear whether it is a required or necessarily part of the pump portion.  The claim then further functionally limits the proximal collapsible impeller with the language…“at least a portion of each of the distal and proximal collapsible impellers disposed between the inflow…”; however, the proximal collapsible impeller has not been positively recited or set forth and the claim cannot functionally limit an element not set forth in the claim.  Additionally, the claim further functionally limits the one or more stators – “disposed axially between the distal and proximal impellers”; however, a proximal collapsible impeller has not been positively recited or set forth.  Accordingly, the claim cannot recite language functionally limiting an element (the stator) without first positively reciting or setting forth the proximal collapsible impeller. 
Claims 2-51 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
Claim 52 shares the same language referenced above with respect to claim 1 and is rejected under the same rationale.  In addition, in claim 52, the recitation “disposed axially between the distal and collapsible impellers” is unclear as to what the collapsible impellers are and whether this is a typo missing “proximal”.
Claims 53-55 are rejected under the same rationale as being dependent upon claim 52 and its limitations.

Allowable Subject Matter
Claims 1-55 appear to avoid the prior art of record, but remain rejected under §§112, as indicated above.

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kennan et al. (US 2018/0064862) discusses a stator central to the collapsible blood conduit, designed to provide an optimal fluid flow regime ¶¶ 101-103 which would be expected to increase axial flow and reduce radial flow components of blood, but the prior art indicates its relation to a single impeller and there is not a secondary collapsible impeller.  In addition, Bedingham et al. (USP# 6,245,007) discusses a stator pre and post an impeller designed for improving blood flow.  It is unclear whether these references read on the present claim language due to the language issues with regard to the secondary proximal collapsible impeller as noted above in the §§112 rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792